The appellant was awarded compensation for a period of three months commencing December 9, 1944, for temporary total disability resulting from an occupational disease known as allergic dermatitis.
He here disputes the amount of the award, claiming the evidence discloses a total disability which continued long after the expiration of the three-month period.
The appellant's employment terminated on December 2, 1944. In the performance of his work he was required to roll sheet metal, which was sometimes rusty, wet and oily, by holding it between his legs. The evidence was sufficient to support the board's finding that he developed allergic dermatitis as a result thereof, and it would probably have supported a finding that the resultant disability continued long after the expiration of the three-month period. On the other hand there was evidence destructive of the probability that allergic dermatitis contracted in the appellee's employ would persist longer than three months after the termination of the employment. There was also evidence from which it could be inferred that disability thereafter was accounted for by the presence and progress of another disease which, although wholly dissimilar to dermatitis, manifests itself in its secondary stage by a skin rash.
Under the familiar rule that we may not weigh the evidence, the award must be affirmed.
So ordered.
NOTE. — Reported in 77 N.E.2d 768. *Page 137